 

EXHIBIT 10.16

 

AMENDMENT TO

401(k) PLAN

 

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”), effective January 1, 2005, as follows:

 

1. Section 11(e)(i) of the 401(k) Plan is amended by adding the following
sentence immediately after the third sentence therein:

 

“Whether a person is a spouse or surviving spouse will be determined using the
eligibility standards for U. S. Social Security benefits.”

 

* * * * * * * * *

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 30th day of November, 2004.

 

MORGAN STANLEY & CO. INCORPORATED

By:  

/s/ KAREN JAMESLEY

     

 